Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a blank and box, classified in B65D5/18.
II. Claims 16-20, drawn to a method of using the box, classified in B65D2571/0066.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the box as claimed can be used in a materially different process of using that box such as statically remaining in position or lifting the box without use of the handle openings.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The box is not limited to the claimed use as the sole use of the box and as such the method would require additional consideration and search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Bradford Czerwonky on December 12, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostock (2,917,220). Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ethridge (2,004,197). Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallert (1,962,492). Each discloses a blank (forming C; Figure 7; Figure 5; respectively) comprising a first side panel (one 12; one 12; one 5), a second side panel (other 12; other 12 connected to 18; other 5 with a free edge), a third side panel (one 13; 13 between the two 12s; 4 between the two 5s) joining the first side panel and the second side panel and defining a first handle opening (one 21; 19 therein; 13 therein), a fourth side panel (other 13; other 13 with a free edge; other 4 with a free edge) extending from the second side panel and defining a second handle opening (other 21; 19 therein; 13 therein), a plurality of bottom flaps, with a first bottom flap (one 11a; one 17; one 8) extending from the first side panel, with a second bottom flap (other 11a; other 17; other 8) extending from the second side panel, with a third bottom flap (one 11b; one 16; one 7) extending from the third side panel, and a fourth bottom flap (other 11b; other 16; other 7) extending from the fourth side panel, a plurality of top flaps, with a first top flap (one 20; one 14; one 11) extending from the first side panel, with a second top flap (other 20; other 14; other 11) extending from the second side panel, with a third top flap (one 27; one 15; one 10) extending from the third side panel, and a fourth top flap (other 27; other 15; other 10) extending from the fourth side panel, the third top flap (one 27; one 15; one 10) defining a third handle opening (one 29; one 19 therein; one 13 therein) and the fourth top flap (other 27; other 15; other 10) defining a fourth handle opening (other 29; other 19 therein; other 13 therein), the third handle opening substantially aligned with the first handle opening when the third top flap is in a folded condition (see Figures 1 and 5; see Figures 2 and 5; see Figure 11), and the fourth handle opening substantially aligned with the second handle opening when the fourth top flap is in a folded condition (see Figures 1 and 5; see Figures 2 and 5; see Figure 11), wherein a centerline of the first handle opening is aligned with a centerline of the third handle opening and wherein a centerline of the second handle opening is aligned with a centerline of the fourth handle opening. 
As to claim 2, each discloses the first second, third and fourth side panels each defining four side ends to define a rectangular shape. 
	As to claim 3, each discloses the planar blank may result in the folded condition (see Figures 1 and 5; see Figures 2 and 5; see Figure 11) where the third and first handle openings are aligned, and the fourth and second handle openings are aligned. 
	As to claim 4, each discloses the centerline of the first handle opening is aligned with a centerline of the third side panel, and wherein the centerline of the second handle opening is aligned with a centerline of the fourth side panel. 
	As to claim 5, each discloses the centerline of the third handle opening is aligned with a centerline of the third top flap, and wherein the centerline of the fourth handle opening is aligned with a centerline of the fourth top flap. 
As to claim 6, each discloses each of the side panels defines a rectangular shape. 
As to claims 7 and 9, Bostock and Ethridge each disclose a connecting panel (14; 18) extending from one of the fourth side panel and the first side panel so as to render an erected box.
As to claim 10, Bostock and Ethridge each disclose widths of the first and second panels being greater than widths of the third and fourth panels. 
As to claim 11, Bostock and Ethridge each disclose widths of the first and second panels being greater than heights the first and second panels. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Bostock and Ethridge in view of Skolik et al. (8,770,468). Bostock and Ethridge each disclose a connecting panel (14; 18), but not provided with a pair of tabs. However, Skolik et al. disclose a similar blank including a connecting panel (6) provided with a pair of tabs (15, 16) serving as dust flaps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blank connecting panel of either one of Bostock and Ethridge with tabs in the manner of Skolik et al. as claimed, as such a modification would predictably provide dust flaps to the connected condition of the blank as suggested by Skolik et al.. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Bostock and Ethridge. Bostock and Ethridge each disclose the box defining a rectangular shape, but not the dimensioning of the relative widths of the third and fourth side panels to the heights of the third and fourth side panels. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. Further, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The relative dimensioning does not seem to provide any new or unexpected result. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Bostock and Ethridge in view of Porter (909,664). Bostock and Ethridge each disclose handle openings, but not provided with handle flaps therewith. However, Porter discloses handle openings (defined by 7) provided with handle flaps (8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the box handle openings of either one of Bostock and Ethridge with handle flaps in the manner of Porter as claimed, as such a modification would predictably provide a reinforcing and more protective hand hold as suggested by Porter.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG